UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6930



ERNEST WILLIAM BROOKS, JR.,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE; ATTORNEY GENERAL OF THE
STATE OF VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-1107-R)


Submitted:   September 25, 1997           Decided:   October 21, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest William Brooks, Jr., Appellant Pro Se. Kathleen B. Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. Brooks v. Angelone, No. CA-96-1107-R (W.D. Va. June
10, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2